DETAILED ACTION

Status of Claims
Amendment filed September 19, 2022 is acknowledged.   
Claims 2-16, 18-19, 22, 24-25, 27-32 have been cancelled by the applicant.
Claims 1, 17, 20-21, 23, 26, and 33-35 are pending. 
Claims 1, 17, and 20 have been amended.    
Claims 1, 17, 20-21, 23, 26, and 33-35 are examined below.
Claims 1, 17, 20-21, 23, 26, and 33-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 20-21, 23, 26, and 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 8,424,748).
Regarding claim 1, Hu (Figure 7) teaches a manufacturing method of an array substrate, the manufacturing method comprising:
forming a plurality of bonding pads (12a) in a bonding region of a base substrate (10a), wherein the plurality of bonding pads include a first bonding pad group (20b) and a second bonding pad group (20c); and
forming at least one insulating support part (17b) at at least one position where the plurality of bonding pads are not provided in the bonding region of the base substrate;
wherein in a direction perpendicular to a row direction of the plurality of bonding pads, a distance between a side of the at least one insulating support part facing the second bonding pad group and a side of the second bonding pad group facing the at least one insulating support part is greater than or equal to 50 μm (column 3, lines 20-31; if gap between one wall and the adjacent ball is 20 microns, then the gap between one wall and the next ball is at least 40 microns, and the gap between one wall and the next ball is at least 60 microns); and
a distance from a surface of the at least one insulating support part (17b) facing away from the base substrate (10b) to a surf ace of the base substrate facing the plurality of bonding pads is greater than a distance from a surf ace of at least one bonding pad (12c) facing away from the base substrate to the surface of the base substrate facing the plurality of bonding pads (Figure 7).

Regarding claim 17, Hu (Figure 7) teaches an array substrate, comprising:
a base substrate (10b) having a bonding region (regions where 12b and 12c are),
a plurality of bonding pads (12b and 12c) disposed in the bonding region, wherein the plurality of bonding pads include a first bonding pad group (20c) and a second bonding pad group (20b); and
at least one insulating support part (17b) disposed at at least one position where the plurality of bonding pads are not provided in the bonding region;
wherein in a direction perpendicular to a row direction of the plurality of bonding pads, a distance between a side of the at least one insulating support part facing the second bonding pad group and a side of the second bonding pad group facing the at least one insulating support part is greater than or equal to 50 μm (column 3, lines 20-31; if gap between one wall and the adjacent ball is 20 microns, then the gap between one wall and the next ball is at least 40 microns, and the gap between one wall and the next ball is at least 60 microns); and
a distance from a surface of the at least one insulating support part (17b) facing away from the base substrate (10b) to a surf ace of the base substrate facing the plurality of bonding pads is greater than a distance from a surf ace of at least one bonding pad (12c) facing away from the base substrate to the surface of the base substrate facing the plurality of bonding pads (Figure 7).

Regarding claim 20, Hu teaches the at least one insulating support part (17b and 17c) includes at least one insulating support part group (Figure 7), 
wherein the first bonding pad group includes at least one input bonding pad (12b), and the second bonding pad group includes at least one output bonding pad (12c), and 
the first bonding pad group, the second bonding pad group and the at least one insulating support part group are spaced apart from each other (Figure 7).

Regarding claim 21, Hu teaches at least one insulating support part group includes a plurality of insulating support part groups (group of 17c),
one or more insulating support part groups are disposed at a side of the first bonding pad group facing away from the second bonding pad group (Figure 7), or
one or more insulating support part groups are disposed at a side of the second bonding pad group facing away from the first bonding pad group (Figure 7), or
one or more insulating support part groups are disposed at the side of the first bonding pad group facing away from the second bonding pad group, and one or more insulating support part groups are disposed at the side of the second bonding pad group facing away from the first bonding pad group (Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 26, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hu.

Regarding claim 23, Hu teaches the first bonding pad group includes at least one row of input bonding pads spaced apart from each other (Official Notice that the bond pads shown in Figure 7 include a plurality of rows parallel to that showed into the page), the second bonding pad group includes at least one row of output bonding pads spaced apart from each other, and the at least one insulating support part group includes at least one row of insulating support parts spaced apart from each other (Figure 7); and
the at least one row of input bonding pads, the at least one row of output bonding pads and the at least one row of insulating support parts are parallel to each other (Figure 7, see Official Notice above).

 Regarding claim 26, Hu teaches an area of a surface of an insulating support part (17a of Figure 6 as an obvious variant of Figure 7) facing away from the base substrate is less than an area of a surface of the insulating support part facing the base substrate (Figure 6).

Regarding claim 33, Hu teaches a display device, comprising: 
the array substrate according to claim 17 (Figure 6); and
at least one IC (column 1, lines 6-15), wherein
each IC includes a plurality of IC bumps, and each IC bump is bonded to a corresponding bonding pad (22a).

Regarding claim 34, Hu teaches the at least one insulating support part group (group of 17b which extends into the page) is disposed between the first bonding pad group (20b) and the second bonding pad group (20c).

Regarding claim 35, Hu teaches wherein a difference between a distance from a surf ace of the at least one insulating support part facing away from the base substrate to a surf ace of the base substrate facing the plurality of bonding pads and a distance from a surface of at least one bonding pad facing away from the base substrate to the surface of the base substrate facing the plurality of bonding pads is less than or equal to a thickness of at least one IC bump (20b: Figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817